485BXT File Nos. 333-182990 Allianz Vision New York (PAS) delay filing 811-05716 Class I.D. C000119019 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 8 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) One Chase Manhattan Plaza, 37th Floor, New York, New York 10005-1423 (Address of Depositor's Principal Executive Offices) (Zip Code) (212) 586-7733 (Depositor's Telephone Number, including Area Code) Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, New York 10005-1423 (Name and Address of Agent for Service) Copies to: Stewart D. Gregg, Senior Securities Counsel Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 (763) 765-2913 It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 x on April 16, 2014 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: April 28, 2014 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts PARTS A, B and C WERE FILED IN REGISTRANT'S POST-EFFECTIVE AMENDMENT NO. 7 TO FORM N-4 ON JANUARY 17, 2 SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of New York on behalf of the Registrant certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 17th day of March, 2014. ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Depositor) By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel By: WALTER R. WHITE(1) Walter R. White Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 17th day of March, 2014. Signature Title Walter R. White(1) Chairman of the Board and Chief Executive Officer Giulio Terzariol(1) Director, Chief Financial Officer and Treasurer Stephen R. Herbert(1) Director Eugene T. Wilkinson(1) Director Gary A. Smith(1) Director Martha Clark Goss(1) Director Steven J. Thiel(3) Director, Vice President and Appointed Actuary Thomas P. Burns(1) Director and President Marc B. Olson(1) Director and Vice President, Financial Consulting Ronald M. Clark(2) Director By Power of Attorney incorporated by reference as exhibit EX-99.B13.a. from Registrant’s initial filing on Form N-4 (File Nos. 333-182990 and 811-05716), electronically filed on August 1, 2012. By Power of Attorney incorporated by reference as exhibit EX-99.13.b. from Registrant’s Post Effective Amendment No. 3 to Form N-4 (File Nos. 333-182990 and 811-05716), electronically filed on April 8, 2013. By Power of Attorney incorporated by reference as exhibit EX-99.13.c. from Registrant’s Post Effective Amendment No. 7 to Form N-4 (File Nos. 333-182990 and 811-05716), electronically filed on January 17, 2014. By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel
